NUMBER 13-19-00600-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


TEXAS DEPARTMENT OF PUBLIC SAFETY,                                              Appellant,

                                              v.

LUIS DEMETRIO GONZALEZ JR.,                                                       Appellee.


                          On Appellee’s Third Motion for
                          Extension of Time to File Brief.



                 ORDER TO FILE APPELLEE’S BRIEF
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       This cause is before the Court on appellee's third motion for extension of time to

file the brief. Appellee’s brief was originally due to be filed on April 10, 2020, and the Court

previously granted appellee two extensions for the filing of appellee’s brief in this cause.
       The Court, having fully examined and considered appellee's third motion for

extension of time to file the brief and the extensions previously granted in this cause, is of

the opinion exigent circumstances exist, and in the interest of justice, appellee’s third

motion for extension of time to file the brief should be granted. Accordingly, appellee’s

third motion for extension of time to file brief is GRANTED. The Court looks with disfavor

upon the delay caused by counsel’s failure to have filed a brief in this matter.

       IT IS THEREFORE ORDERED that the Honorable Joseph A. Connors III, counsel

for appellee, file the appellate brief with this Court on or before November 12, 2020. No

further motions to extend will be entertained.


                                                                        PER CURIAM

Delivered and filed the
6th day of October, 2020.




                                              2